DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
in Figure 4, reference characters "41" and "w1" have both been used to designate the processor. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al US 20120027210 (hereinafter Takeuchi).

As to claim 5, Takeuchi teaches a search query generation device  (paragraph 215 discloses a transmitter unit 14 of the encryption apparatus 10 sends a search query to the registration apparatus. Furthermore, this registration apparatus has a searching unit) comprising processing circuitry (paragraph 511 discloses that the searching unit of the registration apparatus  includes a central processing unit) to generate a search query in which a keyword for searching is set  (paragraph 208 and 215 disclose the registration apparatus receives the search query. Paragraph 215 discloses the searching unit searches some or all of the entries registered in the storage unit of the registration apparatus and sends the entry to the encryption apparatus. The entry includes the address of the key generation apparatus, the public parameter of the key generation apparatus, the policy list, and schema list) by converting a user key in which a user attribute is set (paragraph 217 disclose the first predicate logic information acquisition unit of the encryption apparatus reads the input information, the policy list, and the schema list from the memory and obtains attribute information, see also paragraphs 218-221), with use of encode information in which the keyword is encoded (paragraph 222 discloses the encryption apparatus uses the attribute information v, an orthogonal basis B included in the public parameter read from the memory, and plaintext M to obtain a common key K, encryption information C1 and ciphertext C2, see also paragraphs 223-224, wherein the encoded key word is C1).

As to claim 6, Takeuchi teaches wherein the user key is a vector over a basis B* (paragraph 222 discloses C1 is obtain from the attribute information vector and the orthogonal basis B) and the (paragraph 222 discloses basis B is substantial public key, and paragraph 223 discloses the encryption information/search query is provided in equation 8. As shown in the equation 8, the basis B is converted by being multiplied by vector v).
[AltContent: textbox (Basis B*)][AltContent: arrow]
    PNG
    media_image1.png
    94
    486
    media_image1.png
    Greyscale

Excerpt of Equation 8 from Takeuchi

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al US 20130336474 (hereinafter Takashima) in view of Kawai et al. “Predicate- and Attribute- Hiding Inner Product Encryption in a Public Key Setting”, In Paring November 18, 2013, pp 1-47 (hereinafter Kawai).	

As to claim 1, Takashima teaches an encryption tag generation device(Figure 9) comprising processing circuitry (paragraph 59 discloses processing device and paragraph 428 discloses the device may be a circuit) to: generate a core tag (paragraph 267, c1 of Formula 144) by encrypting a range condition (                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     of  c1 in Formula 144) indicating a range to permit searching (paragraphs 110 and 120).
[AltContent: textbox (Range condition vector )][AltContent: arrow][AltContent: textbox (Core Tag c1)][AltContent: arrow]
    PNG
    media_image2.png
    196
    505
    media_image2.png
    Greyscale

Excerpt of Formula 1 from Takashima
Takashima fail to teach and generate an encrypted tag in which a keyword for searching is set, by converting the generated core tag with use of encode information in which the keyword is encoded.
	Kawai teaches and generate an encrypted tag (page 15, equation f see next page) in which a keyword for searching is set (page 6, recites the trapdoor matrix W transform the original ciphertexts to searchable ones), by converting the generated core tag (page 15 the core tag is                         
                            ω
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     ) with use of encode information in which the keyword is encoded (page 15 discloses the core tag is converted by being multiplied by Matrix D and the keyword W is encoded information by being multiplied by the Basis Matrix D. Basis Matrix D= Basis B x Matrix W as described on page 5, section 1.3).
[AltContent: textbox (Encoded Matrix with keyword matrix W in D, (D=BxW))]
[AltContent: textbox (Encryption Tag)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Core Tag )][AltContent: arrow][AltContent: oval]
    PNG
    media_image3.png
    159
    639
    media_image3.png
    Greyscale

Excerpt of Page 15 of Kawai
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima’s encryption tag generation device with Kawai’s encryption tag such that sensitive data is treated as encrypted data for data processing and retrievals (page 3, last paragraph of Kawai).

	As to claim 2, the combination of Takashima in view of Kawai teach wherein the core tag is a vector over a basis B (Takashima: paragraph 267, Formula 144 show the core tag c1 is a vector                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     over basis B, see below). 
[AltContent: arrow][AltContent: textbox (vector over basis B)][AltContent: textbox (Basis B)][AltContent: arrow]
    PNG
    media_image2.png
    196
    505
    media_image2.png
    Greyscale

Excerpt of Formula 1 from Takashima
and processing circuitry (Takashima: paragraph 59 discloses processing device and paragraph 428 discloses the device may be a circuit) generates the encrypted tag by converting the basis B of the core tag with use of encode information (Kawai: page 15 discloses the basis B is converted to matrix D by multiplying the Basis B with the keyword W ,encoded information).

	As to claim 3, the combination of Takashima in view of Kawai teach wherein the processing circuitry generates a matrix that is the encode information (Kawai: page 5 discloses matrix D which is the product of basis B and matrix W, the encoded information) , and calculates a product of the core tag and the matrix to convert the basis B (Kawai: page 15 discloses the product of the core tag                         
                            ω
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     and D, wherein basis B is converted by being multiplied by W: D=B*W).
[AltContent: oval][AltContent: textbox (Product of the core tag(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mi mathvariant="bold-italic"> </mml:mi><mml:mi mathvariant="bold-italic">ω</mml:mi><mml:mover accent="true"><mml:mrow><mml:msub><mml:mrow><mml:mi mathvariant="bold-italic">x</mml:mi></mml:mrow><mml:mrow><mml:mi mathvariant="bold-italic">t</mml:mi></mml:mrow></mml:msub></mml:mrow><mml:mo>→</mml:mo></mml:mover></mml:math></formulawrapper> and the matrix D, )][AltContent: arrow]
    PNG
    media_image3.png
    159
    639
    media_image3.png
    Greyscale

Excerpt of Page 15 of Kawai

	As to claim 4, the combination of Takashima in view of Kawai teach wherein the processing circuitry generates a square matrix that is the encode information (Takashima: paragraph 188, “a set of square matrices with nonzero determinants).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al US 20120027210 (hereinafter Takeuchi ) in view of Matsuda et al US 20120297201 (hereinafter Matsuda).

As to claim 7, Takeuchi teaches all the limitations of claim 6 and additionally teaches generates a matrix that is the encode information(paragraph 222 discloses the encryption apparatus uses the attribute information v, an orthogonal basis B included in the public parameter read from the memory, and plaintext M to obtain a common key K, encryption information C1 and ciphertext C2, see also paragraphs 223-224, wherein the encoded key word is C1 is a matrix).
Takeuchi does not teach and calculates a product of the user key and an inverse matrix of a matrix obtained by transposing the matrix to convert the basis B*.
Matsuda teaches and calculates a product of the user key and an inverse matrix of a matrix (paragraph 437, k* of Formula 437 is the product of the user key b* and an inverse matrix of a transpose matrix vi, see also paragraph 144 which disclose that the user key generation part generates the user key from the master key or interim key) obtained by transposing the matrix to convert the basis B* (paragraph 118 vi is defined by using the inverse of the transpose matrix of the matrix).
[AltContent: arrow][AltContent: textbox (Product of the user key b* and an inverse matrix of a transpose matrix is used to convert vi)][AltContent: oval]
    PNG
    media_image4.png
    253
    498
    media_image4.png
    Greyscale

Excerpt from paragraph 437 Formula 109 of Matsuda 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takeuchi’s search query generation device with Matsuda’s processing circuitry to provide confidential search which enables keyword search of data in an encrypted state without decrypting the encrypted data (paragraph 5 of Matsuda).

As to claim 8, the combination of Takeuchi in view of Matsuda teach all the limitations of claim 7 and teach wherein the processing circuitry generates a square matrix that is the encode matrix (Takeuchi: paragraph 193 discloses the basis B is obtained by applying an (n+1) dimensional square matrix X to the canonical basis A).
		
Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al US 20130336474 (hereinafter Takashima) in view of Kawai et al. “Predicate- and Attribute- Hiding Inner Product Encryption in a Public Key Setting”, In Paring November 18, 2013, pp 1-47 (hereinafter Kawai) in further view of Takeuchi et al US 20120027210 (hereinafter Takeuchi ).

As to claim 9, Takashima teaches a searchable encryption system (paragraphs 110 and 111 and Figure 7) comprising an encrypted tag generation device (Figure 7, reference number 200 and Figure 9), wherein the encrypted tag generation device includes processing circuitry (paragraph 59 discloses processing device and paragraph 428 discloses the device may be a circuit) to generate a core tag (paragraph 267, c1 of Formula 144)  by encrypting a range condition indicating a range to permit searching (                
                    
                        
                            
                                
                                    x
                                
                                
                                    t
                                
                            
                        
                        →
                    
                
             of  c1  in Formula 144 is multiplied by                 
                    ω
                     
                
            and paragraphs 110 and 120).
Takashima does not teach and generate an encrypted tag in which a keyword for searching is set, by converting the generated core tag with use of encode information in which the keyword is encoded.
	Kawai teaches and generate an encrypted tag (page 15, equation f see next page) in which a keyword for searching is set (page 6, recites the trapdoor matrix W transform the original ciphertexts to searchable ones), by converting the generated core tag (page 15 the core tag is                 
                    ω
                    
                        
                            
                                
                                    x
                                
                                
                                    t
                                
                            
                        
                        →
                    
                
             ) with use of encode information in which the keyword is encoded (page 15 discloses the core tag is converted by being multiplied by Matrix D and the keyword W is encoded information by being multiplied by the Basis Matrix D. Basis Matrix D= Basis B x Matrix W as described on page 5, section 1.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima’s encryption tag generation device with Kawai’s encryption tag such that sensitive data is treated as encrypted data for data processing and retrievals which protect privacy of data provider. In addition, an encrypted file system highly improves user availability and removes privacy concern (page 3, last paragraph of Kawai).
Takashima in view of Kawai do not teach and a search query generation device wherein the search query generation device includes processing circuitry to generate a search query in which a key word for searching is set, by converting a user key in which a user attribute is set, with use of encode information in which the keyword is encoded.
Takeuchi teaches a search query generation device  (paragraph 215 recites “a transmitter unit 14 of the encryption apparatus 10 sends a search query to the registration apparatus. Furthermore, this registration apparatus has a searching unit), wherein the search query generation device includes processing circuitry (paragraph 511 discloses that the searching unit of the registration apparatus  includes a central processing unit) to generate a search query in which a keyword for searching is set  (paragraph 208 and 215 disclose the registration apparatus receives the search query. Paragraph 215 discloses the searching unit searches some or all of the entries registered in the storage unit of the registration apparatus and sends the entry to the encryption apparatus. The entry includes the address of the key generation apparatus, the public parameter of the key generation apparatus, the policy list, and schema list) by converting a user key in which a user attribute is set (paragraph 217 disclose the first predicate logic information acquisition unit of the encryption apparatus reads the input information, the policy list, and the schema list from the memory and obtains attribute information, see also paragraphs 218-221), with use of encode information in which the keyword is encoded (paragraph 222 discloses the encryption apparatus uses the attribute information v, an orthogonal basis B included in the public parameter read from the memory, and plaintext M to obtain a common key K, encryption information C1 and ciphertext C2, see also paragraphs 223-224, wherein the encoded key word is C1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima’s encryption tag generation device in view of Kawai’s encryption tag with Takeuchi’s search query generation device to provide a cryptographic communication technology that is based on predicate encryption and that can operate flexibly (paragraph 9 of Takeuchi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/              Examiner, Art Unit 2437     

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437